12/20/2022



                                                                                  Case Number: DA 22-0482




                        CASE NO. DA 22-0482
          IN THE SUPREME COURT OF THE STATE OF MONTANA


FARMERS INSURANCE EXCHANGE and
TRUCK INSURANCE EXCHANGE,

      Petitioners / Appellees,                           ORDER GRANTING
                                                      APPELLEES’ UNOPPOSED
      -vs-                                                 MOTION FOR
                                                        EXTENSION OF TIME
DENNIS MINEMYER, BRAD J. DAVEY, and
DALE YATSKO.,

      Respondents / Appellants.


      Pursuant to the authority granted under Rule 26(1) of the Montana Rules of

Appellate Procedure, Appellees Farmers Insurance Exchange and Truck Insurance

Exchange are given an extension of time until February 1, 2023, to prepare, file and

serve their Response Brief.

      Electronically dated and signed below.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 20 2022